 

Exhibit 10.1







 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of December 9, 2014 by and among IGI Laboratories, Inc., a Delaware corporation
(“IGI”), Igen Inc., a Delaware corporation (“Igen”), IGI Labs, Inc., a Delaware
corporation (“IGI Labs”) (IGI, Igen and IGI Labs are sometimes referred to
herein collectively as the “Borrowers” and individually as a “Borrower”),
General Electric Capital Corporation, as Agent, and the Lenders signatory
hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, Agent and the other Lenders from time to time party thereto
are parties to that certain Credit Agreement dated as of November 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, capitalized terms used
herein that are not otherwise defined herein shall have the respective meanings
assigned to such terms in the Credit Agreement, as amended hereby); and

 

WHEREAS, the Credit Parties have requested that the Agent and Lenders amend
certain provisions of the Credit Agreement, and the Agent and the Lenders
signatory hereto are willing to do so, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1.                  Amendments to Credit Agreement. The Credit Agreement is
hereby amended as follows (provided, however, that, notwithstanding anything to
the contrary contained in this Section 1 or otherwise in this Agreement, if IGI
shall not have incurred any Permitted Convertible Indebtedness on or prior to
January 15, 2015, the amendments contained in this Section 1 shall be null and
void and deemed, from and after such date, never to have become effective):

 

a.Section 2.2 (Conditions to All Borrowings) of the Credit Agreement is hereby
amended by adding the following sentence at the end thereof:

 

“Additionally, no Lender or L/C Issuer shall be obligated to fund any Loan or
incur any Letter of Credit Obligation on any date on which Agent and/or any
Lender receives a Permitted Convertible Debt Notice pursuant to Section 4.16.”.

 

b.Article IV (Affirmative Covenants) of the Credit Agreement is hereby amended
by adding the following new Section 4.16 (Permitted Convertible Debt Notices) at
the end thereof:

 

“4.16 Permitted Convertible Debt Notices. Promptly after obtaining knowledge of
the anticipated settlement of any conversion, repurchase or redemption of all or
a portion of any Permitted Convertible Indebtedness that will be settled all or
in part in cash (other than cash in lieu of any fractional share of common
stock) (but, in any event, not less than thirty (30) calendar days (or, in the
case of any such anticipated settlement resulting from a repurchase in
connection with a “fundamental change” (as defined in the preliminary offering
memorandum provided to Agent), twenty (20) Business Days) prior to any such
settlement in cash), the Borrowers shall provide Agent and each Lender written
notice thereof, which notice, in the case of such a conversion, shall include an
estimate of the stock price used to calculate the cost of such settlement and
may assume a conversion of all notes outstanding under such Permitted
Convertible Indebtedness (each such notice, a “Permitted Convertible Debt
Notice”).”.

 



 

 

  

c.Section 5.2 (Disposition of Assets) of the Credit Agreement is hereby amended
by adding the following sentence at the end thereof:

 

“Notwithstanding anything to the contrary in the foregoing, to the extent
constituting a disposition of Property of a Credit Party, the issuance of, entry
into (including any payments of premiums in connection therewith), performance
of obligations under (including any payments of interest), and conversion,
exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common stock of IGI or, following a
merger event or other change of the common stock of IGI, other securities or
property), or the satisfaction of any condition that would permit or require any
of the foregoing, any Permitted Convertible Indebtedness shall be permitted
hereunder.”.

 

d.Section 5.4 (Acquisitions; Loans and Investments) of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything to the contrary in the foregoing, to the extent
constituting an Investment by a Credit Party, the issuance of, entry into
(including any payments of premiums in connection therewith), performance of
obligations under (including any payments of interest), and conversion,
exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common stock of IGI or, following a
merger event or other change of the common stock of IGI, other securities or
property), or the satisfaction of any condition that would permit or require any
of the foregoing, any Permitted Convertible Indebtedness shall be permitted
hereunder.”.

 

e.Section 5.5 (Limitation on Indebtedness) of the Credit Agreement is hereby
modified by amending and restating clause (n) thereof in its entirety as
follows:

 

“(n) Permitted Convertible Indebtedness in an aggregate principal amount not to
exceed $125,000,000 (as may be increased up to $143,750,000 by an amount equal
to the aggregate principal amount of any additional notes purchased by the
initial purchasers pursuant to the exercise of their option to purchase
additional notes) at any time outstanding.”.

 

f.Section 5.11 (Restricted Payments) of the Credit Agreement is hereby amended
by adding the following sentence at the end thereof:

 

“Notwithstanding anything to the contrary in the foregoing, to the extent
constituting a Restricted Payment by a Credit Party, the issuance of, entry into
(including any payments of premiums in connection therewith), performance of
obligations under (including any payments of interest), and conversion,
exercise, repurchase, redemption, settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common stock of IGI or, following a
merger event or other change of the common stock of IGI, other securities or
property), or the satisfaction of any condition that would permit or require any
of the foregoing, any Permitted Convertible Indebtedness shall be permitted
hereunder.”.

 

g.Section 5.13 (Change in Structure) of the Credit Agreement is hereby amended
by replacing the reference to Section 5.16(b) in such Section with a reference
to Section 5.16(c).

 



2

 



 

h.Section 5.15 (Amendments to Subordinated Indebtedness Documents) of the Credit
Agreement is hereby modified by amending and restating such Section in its
entirety as follows:

 

“5.15 Amendments to Subordinated Indebtedness Documents and Permitted
Convertible Indebtedness Documents. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries directly or indirectly to, change or amend
the terms of any agreement or instrument governing any (i) Subordinated
Indebtedness, except to the extent permitted under the subordination terms with
respect thereto, or (ii) Permitted Convertible Indebtedness, except to the
extent (x) such change or amendment would not be materially adverse to any
Borrower, Agent or the Lenders or (y) such change or amendment is administrative
or mechanical in nature and is contemplated under the original terms of the
indenture governing such Permitted Convertible Indebtedness (it being understood
that each of the following changes or amendments will be permitted under this
clause (y): an election of a settlement method in the circumstances described
under “Settlement upon Conversion”, a change in the conversion rate and/or
conversion consideration in the circumstances described under “Conversion Rate
Adjustments” and/or “Adjustment to Conversion Rate upon Conversion upon a
Make-Whole Adjustment Event or a Notice of Redemption”, a supplement to the
indenture in the circumstances described under “Recapitalizations,
Reclassifications and Changes to Our Common Stock” and/or “Consolidation, Merger
and Sale of Assets”, a supplement to the indenture to conform the provisions of
the indenture to the “Description of Notes” for the Permitted Convertible
Indebtedness and the accrual of additional interest in the circumstances
described under “Events of Default” and/or “No Registration Rights; Additional
Interest”, in each case, in the “Description of the Notes” for the Permitted
Convertible Indebtedness).”.

 

i.Section 5.20 (Prepayments of Other Indebtedness) of the Credit Agreement is
hereby amended by adding the following sentence at the end thereof:

 

“Notwithstanding anything to the contrary in the foregoing, to the extent
constituting a purchase, redemption, defeasance or prepayment in respect of
Indebtedness by a Credit Party, the issuance of, performance of obligations
under (including any payments of interest), and conversion, exercise,
repurchase, redemption, settlement or early termination or cancellation of
(whether in whole or in part and including by netting or set-off) (in each case,
whether in cash, common stock of IGI or, following a merger event or other
change of the common stock of IGI, other securities or property), or the
satisfaction of any condition that would permit or require any of the foregoing,
any Permitted Convertible Indebtedness shall be permitted hereunder.”.

 

j.Section 7.1(e) (Cross-Default) of the Credit Agreement is hereby amended by
adding the following proviso immediately following the semi-colon at the end
thereof:

 

“provided, however, that notwithstanding anything to the contrary in the
foregoing, the issuance of, performance of obligations under (including any
payments of interest), and conversion, exercise, repurchase, redemption,
settlement or early termination or cancellation of (whether in whole or in part
and including by netting or set-off) (in each case, whether in cash, common
stock of the Borrower or, following a merger event or other change of the common
stock of Borrower, other securities or property), or the satisfaction of any
condition that would permit or require any of the foregoing, any Permitted
Convertible Indebtedness, in each case, pursuant to and in accordance with the
terms of the indenture governing such Permitted Convertible Indebtedness, shall
not constitute a default under this subsection 7.1(e)(ii).”.

 



3

 



 

k.Section 7.1(k) (Ownership) of the Credit Agreement is hereby amended by adding
the following proviso immediately before the semi-colon at the end thereof:

 

“; provided, however, that notwithstanding anything to the contrary in the
foregoing, for the avoidance of doubt, an underwriter, initial purchaser,
investor or holder of any Permitted Convertible Indebtedness shall be deemed to
not directly or indirectly own the Stock of IGI underlying such transactions
unless and until such Stock of IGI is delivered upon settlement thereof.”

 

l.Section 11.1 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following new definition in the proper alphabetical order:

 

“‘Permitted Convertible Indebtedness’ means Indebtedness of IGI that is
convertible into common stock of IGI (or other securities or property following
a merger event or other change of the common stock of IGI) and/or cash (in an
amount determined by reference to the price of such common stock); provided that
such Indebtedness (i) shall be unsecured, (ii) shall not be guaranteed by any
other Credit Party or any Subsidiary of any Credit Party, (iii) shall not
include scheduled amortization payments, (iv) shall not be redeemed by any
Credit Party prior to December 19, 2017, (v) shall not, except upon the
occurrence of certain fundamental changes, be subject to required repurchase by
a Credit Party at the option of the holder prior to September 15, 2019, (vi)
shall not mature prior to December 15, 2019, unless earlier converted,
repurchased or redeemed and (vii) shall have such other terms (as to interest
rates, fees, amortization, maturity, redemption rights, early repurchase rights,
covenants, events of default and remedies) that are substantially similar to the
terms set forth in the documents relating to such Permitted Convertible
Indebtedness provided by IGI to Agent, other than for pricing terms (subject to
an interest cap of 4.00% per annum, plus up to 0.50% per annum additional
interest if applicable in the circumstances described under “Events of Default”
and up to 0.50% per annum additional interest if applicable in the circumstances
described under “No Registration Rights; Additional Interest”, in each case, in
the “Description of the Notes” for the Permitted Convertible Indebtedness).”

 

m.The definition of “Contingent Obligations” set forth in Section 11.1 (Defined
Terms) of the Credit Agreement is hereby amended by adding the following proviso
immediately before the period at the end thereof:

 

“; provided, however, that any Permitted Convertible Indebtedness shall not
constitute Contingent Obligations of any Borrower”.

 

n.The definition of “Rate Contract” set forth in Section 11.1 (Defined Terms) of
the Credit Agreement is hereby amended by adding the following proviso
immediately before the period at the end thereof:

 

“; provided, however, that any Permitted Convertible Indebtedness shall not
constitute a Rate Contract of any Borrower”.

 

o.The definition of “Stock” set forth in Section 11.1 (Defined Terms) of the
Credit Agreement is hereby amended by adding the following proviso immediately
before the period at the end thereof:

 

“; provided, however, that any Permitted Convertible Indebtedness shall not
constitute Stock of any Borrower”.

 



4

 

  

p.The definition of “Stock Equivalents” set forth in Section 11.1 (Defined
Terms) of the Credit Agreement is hereby amended by adding the following proviso
immediately before the period at the end thereof:

 

“; provided, however, that any Permitted Convertible Indebtedness shall not
constitute Stock Equivalents of any Borrower”.

 

2.                  Covenants.

 

a.On or prior to the date hereof, IGI shall provide Agent with current drafts of
any offering memorandum relating to Permitted Convertible Indebtedness.

 

b.Promptly following their execution, IGI shall deliver to Agent true and
correct executed, as applicable, copies of (i) the pricing term sheet relating
to any Permitted Convertible Indebtedness and (ii) the indenture governing such
Permitted Convertible Indebtedness, which shall be substantially of the same
terms (as to interest rates, fees, amortization, maturity, redemption rights,
early repurchase rights, covenants, events of default and remedies) as the
documents provided to the Agent pursuant to the preceding paragraph, other than
for pricing terms (subject to an interest cap of 4.00% per annum, plus up to
0.50% per annum additional interest if applicable in the circumstances described
under “Events of Default” and up to 0.50% per annum additional interest if
applicable in the circumstances described under “No Registration Rights;
Additional Interest”, in each case, in the “Description of the Notes” for the
Permitted Convertible Indebtedness).

 

3.                  Representations and Warranties. Each Credit Party hereby
represents and warrants to Agent and each Lender as follows:

 

a.the execution, delivery and performance by each of the Credit Parties of this
Agreement have been duly authorized by all necessary action, and do not and will
not:

 

(i)contravene the terms of any of that Person’s Organization Documents;

  

(ii)conflict with or result in any material breach or contravention of, or
result in the creation of any Lien under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

  

(iii)violate any material Requirement of Law in any material respect;

 

b.such Credit Party has the power and authority to execute, deliver and perform
its obligations under this Agreement and the Credit Agreement, as amended
hereby;

 

c.this Agreement constitutes the legal, valid and binding obligations of each
such Person which is a party hereto enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability;

 

d.after giving effect to this Agreement and the transactions contemplated
hereby, each of the representations and warranties contained in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such specific date); and

 



5

 

  

e.no Default or Event of Default exists or would result from the transactions
contemplated by this Agreement.

 

4.                  No Modification. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents or constitute a course of conduct or dealing among the parties.
Except as expressly stated herein, the Agent and Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended or consented
to hereby, the Credit Agreement and other Loan Documents remain unmodified and
in full force and effect. All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby. This Agreement shall constitute a Loan Document.

 

5.                  Counterparts. This Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

6.                  Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that none of the Credit Parties may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Agent.

 

7.                  Governing Law. The laws of the State of New York shall
govern all matters arising out of, in connection with or relating to this
Agreement, including, without limitation, its validity, interpretation,
construction, performance and enforcement (including, without limitation, any
claims sounding in contract or tort law arising out of the subject matter hereof
and any determinations with respect to post-judgment interest).

 

8.                  Severability. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

9.                  Captions. The captions and headings of this Agreement are
for convenience of reference only and shall not affect the interpretation of
this Agreement.

 

10.              Reaffirmation. Each of the Credit Parties as debtor, grantor,
pledgor, guarantor, assignor, or in other any other similar capacity in which
such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (ii) to the extent such Credit Party granted
liens on or security interests in any of its property pursuant to any such Loan
Document as security for or otherwise guaranteed the Borrower’s Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Credit Parties hereby consents to this Agreement and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. The execution of this Agreement shall not
operate as a waiver of any right, power or remedy of the Agent or Lenders,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.

 



6

 

  

11.              Release of Claims. In consideration of the Lenders’ and the
Agent’s agreements contained in this Agreement, each Credit Party hereby
irrevocably releases and forever discharge the Lenders and the Agent and their
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
such Credit Party ever had or now has against Agent, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender or any other Released Person relating to the Credit
Agreement or any other Loan Document on or prior to the date hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

7

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

 

 



  BORROWERS:             IGI LABORATORIES, INC.             By: /s/ Jenniffer
Collins     Name: Jenniffer Collins     Title: Chief Financial Officer and
Secretary             IGEN INC.             By: /s/ Jenniffer Collins     Name:
Jenniffer Collins     Title: Chief Financial Officer and Secretary              
      IGI LABS, INC.             By: /s/ Jenniffer Collins     Name: Jenniffer
Collins     Title: Chief Financial Officer and Secretary          



 



First Amendment to Credit Agreement



 

 

 

 



          AGENT AND LENDERS:             GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent                   By:

/s/ Jason Dufour

    Name:

Jason Dufour 



    Title: Its Duly Authorized Signatory  

 



First Amendment to Credit Agreement



 



 

 

 





          GE CAPITAL BANK,     as a Lender                   By:

/s/ Paul Sleet

    Name:

Paul Sleet

    Title: Duly Authorized Signatory  

 



First Amendment to Credit Agreement

 









 

